     Case 3:20-cv-02163-L-BT Document 11 Filed 10/29/20                Page 1 of 2 PageID 65



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

TERRANCE WAYNE EMERSON,                          §
                                                 §
                 Petitioner,                     §
v.                                               §     Civil Action No. 3:20-CV-2163-L-BT
                                                 §    (Consolidated with Civil Action Nos.
                                                 §    3:20-CV-2305-L and 3:20-CV-2306-L)
                                                 §
WARDEN LEWIS,                                    §
                                                 §
                 Respondent.                     §

                                             ORDER

         On September 19, 2020, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“Report”) (Doc. 8) was entered in this case, recommending that this habeas

action be dismissed without prejudice under Federal Rule of Civil Procedure 41(b) for failure to

prosecute and comply with a court order. No objections to the Report were filed.

         Having considered the Petition for Habeas Corpus Under 28 U.S.C. § 2241 (Doc. 3)

(“Petition”), the file, record in this case, and Report, the court determines that the findings and

conclusions of the magistrate judge are correct, and accepts them as those of the court. Accordingly,

the court denies without prejudice the Petition (Doc. 3), and dismisses without prejudice this

habeas action under Federal Rule of Civil Procedure 41(b) for failure to prosecute and comply with

a court order.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),




Order – Page 1
  Case 3:20-cv-02163-L-BT Document 11 Filed 10/29/20                                 Page 2 of 2 PageID 66



the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s report filed in

this case. In the event that Petitioner files a notice of appeal, he must pay the $505 appellate filing

fee or submit a motion to proceed in forma pauperis on appeal.

        It is so ordered this 29th day of October, 2020.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
